Citation Nr: 0842091	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  06-13 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus, type II (with diabetic nephropathy and erectile 
dysfunction).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to May 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Cleveland, 
Ohio Department of Veterans Affairs (VA) Regional Office 
(RO).

By a December 2004 rating decision the veteran was originally 
granted service connection for diabetes mellitus, type II 
with diabetic nephropathy, diabetic retinopathy with 
pseudophakia and erectile dysfunction associated with 
herbicide exposure and assigned a 20 percent disability 
rating, effective July 7, 2003.  A June 2005 rating decision 
continued the 20 percent disability rating for diabetes 
mellitus, type II, with diabetic nephropathy, diabetic 
retinopathy with pseudophakia and erectile dysfunction.  

In the November 2008 Informal Hearing Presentation, the 
veteran's representative argued that the December 2004 rating 
decision was clearly erroneous and thereby constituted clear 
and unmistakable error (CUE) as the issues of diabetes 
mellitus, diabetic nephropathy and erectile dysfunction 
should have been separated into three distinct issues and not 
grouped into the issue of diabetes mellitus.  See 38 C.F.R. § 
3.105 (2008).  The veteran's representative asked that the 
Board remand the case to adjudicate the CUE claim as diabetic 
neuropathy and erectile dysfunction should be evaluated 
separately pursuant to 38 C.F.R. § 4.25(b) (2008).  

The Board initially notes that it is unclear whether the 
veteran's representative is seeking a separate evaluation for 
diabetic nephropathy or diabetic neuropathy.  The veteran's 
representative requested a separate evaluation for diabetic 
nephropathy and erectile dysfunction and, in a later 
sentence, states that diabetic neuropathy and erectile 
dysfunction should be evaluated separately from diabetes 
mellitus, type II.  The Board observes that separate 
evaluations have been assigned for peripheral neuropathy of 
the upper and lower extremities as secondary to the veteran's 
diabetes mellitus, type II and special monthly compensation 
is in effect for the veteran's erectile dysfunction.  
However, as this CUE claim has not been adjudicated by the RO 
and not developed for appellate review, it is referred to the 
RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2008).

VA outpatient treatment reports from August 2004 to January 
2006 reflect that the veteran has been diagnosed with 
diabetes mellitus, and received treatment from a private 
endocrinologist.  

A February 2005 VA examination noted there was no decrease in 
the veteran's normal daily activities including his general 
employment capacity.  In addition, the examiner noted the 
veteran was employed full time as a deputy sheriff and was 
encouraged by his physician to exercise to lose weight and 
maintain good circulation.  The veteran was diagnosed with 
diabetes mellitus, type II.

Private medical records from February 2002 to October 2005 
reflect that the veteran has been diagnosed with diabetes 
mellitus, type II, treated with insulin and oral medications, 
had a restricted diet and was prescribed exercise.  An 
October 2005 private physician reported that the veteran 
required multiple insulin injections per day with frequent 
blood glucose monitoring, a restricted diet and regular 
physical activity to help manage his diabetes.

A September 2005 statement from the veteran's employer 
reports that the agency attempted to assist the veteran in 
regulating his activities in order to help him manage his 
diabetes by putting him on the day shift.  However, as this 
was too much activity for the veteran and he began to suffer 
from fatigue, he was offered early retirement with the option 
to return to work on a part-time basis.

The Board opines that further findings relating to the 
veteran's diabetes mellitus are needed to evaluate the 
current severity of this disability and whether the veteran's 
activities are regulated in addition to requiring insulin and 
a restricted diet.  See 38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2007).  As the veteran was last examined at the VA in 
February 2005, more than 3 years ago, and the September 2005 
statement from the veteran's employer indicates a worsening 
of the veteran's symptoms and a possible regulation of 
activities, the Board finds that a current VA examination is 
necessary to adequately evaluate the claim.  See Caffrey v. 
Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. 
App. 121 (1991).  

The last VA treatment records in the file are dated in 
January 2006.  Thus, ongoing medical records should also be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 2007); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers (both private and VA) 
from whom he has received treatment for 
diabetes mellitus, type II, since January 
2006.  After securing any necessary 
authorizations for release of this 
information, the RO/AMC should attempt to 
obtain copies of all treatment records 
referred to by the veteran which are not 
already contained in the claims file.  

2.  The RO/AMC should schedule the veteran 
for a VA examination with an appropriate 
specialist to determine the nature and 
extent of his diabetes mellitus, type II.  
The examination report should include a 
detailed account of all symptomatology 
found to be present.  Based on an 
examination of the veteran and a review of 
the claims folder, to include a review of 
the October 2005 private physician's report 
as well as the September 2005 statement by 
the veteran's employer, the examiner should 
determine whether the veteran's service-
connected diabetes mellitus, type II, 
requires a regulation of activities, 
defined as the avoidance of strenuous 
occupational and recreational activities.  
See 38 C.F.R. §4.119, Diagnostic Code 7913.  

3.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


 
